      Case: 1:20-cv-03152 Document #: 31 Filed: 10/30/20 Page 1 of 3 PageID #:404



                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 INTERLAKE MECALUX, INC., a Delaware                  )
 corporation                                          )
                                                      )
                  Plaintiff,                          )      No. 20-CV-03152
                                                      )
         v.                                           )      Honorable Jeffery Cummings
                                                      )      Magistrate Judge
 DISTRIBUTION PROPERTY SOLUTIONS,                     )
 INC. a California corporation                        )
                                                      )
                  Defendant.


                   JOINT MOTION FOR ENTRY OF CONSENT JUDGMENT

       Plaintiff and Counter-Defendant, Interlake Mecalux, Inc. (“Interlake”) and Defendant and

Counter-Plaintiff, Distribution Property Solutions Inc. (“DPS”), have jointly agreed to resolve the

above captioned litigation. Pursuant to the Parties’ agreement, Interlake and DPS hereby request

that the Court enter the draft Consent Judgment attached hereto as Exhibit A. In support thereof,

the parties state as follows:

       1.        DPS owes to Interlake the amounts set forth in Counts I through IX of Interlake’s

First Amended Complaint (Dkt. #30), including interest and attorneys’ fees and costs in the

following amounts:

              i. $800,171.52 in unpaid invoices;

              ii. $131,701.23 in unpaid accrued interest; and

              iii. $100,000.00 in reasonable attorneys’ fees and costs incurred by Interlake through the

                 date of filing the Consent Judgment.

   2. DPS hereby agrees to dismiss with prejudice Counts I and II of DPS’ Counterclaims set forth

in DPS’ Answer and Counterclaim (Dkt. #10).

                                               Page 1 of 3
     Case: 1:20-cv-03152 Document #: 31 Filed: 10/30/20 Page 2 of 3 PageID #:405




      WHEREFORE, Plaintiff and Defendant, respectfully request that the Court enter the attached

Consent Judgment.


Dated: October 30, 2020                   Respectfully submitted,

                                          INTERLAKE MECALUX, INC.

                                          By:    /s/ Christopher C. Kendall

                                          Peter M. Spingola (#6243942)
                                          Christopher C. Kendall (#6209003)
                                          Alexander G. Karl (#6329903)
                                          CHAPMAN SPINGOLA, LLP
                                          190 S. LaSalle Street, Suite 3850
                                          Chicago, Illinois 60603
                                          (312) 630-9202
                                          pspingola@chapmanspingola.com
                                          ckendall@chapmanspingola.com
                                          akarl@chapmanspingola.com
                                          wdickmann@chapmanspingola.com


                                          DISTRIBUTION PROPERTY
                                          SOLUTIONS, INC.

                                          By:    /s/ Dennis F. Esford

                                          WINDY CITY TRIAL GROUP, INC.
                                          Dennis F. Esford
                                          233 South Wacker Drive, Suite 6153
                                          Chicago, Illinois 60606
                                          P: 312-481-8490
                                          E: denny@windycitytrialgroup.com
                                          Attorney No. 6281760




                                         Page 2 of 3
     Case: 1:20-cv-03152 Document #: 31 Filed: 10/30/20 Page 3 of 3 PageID #:406



                                 CERTIFICATE OF SERVICE

       I, Christopher C. Kendall, an attorney for Interlake Mecalux, Inc., hereby certify that on

October 30, 2020, I caused the foregoing to be filed electronically with the Clerk of the Court by

using the CM/ECF system, which will send a notice of electronic filing to all counsel of record.


                                             /s/ Christopher C. Kendall




                                            Page 3 of 3
